DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 07/24/2020, 05/14/2020 and 12/12/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaderberg et al., U.S. Patent No. 10,032,089 B1.
	Regarding claim 1. Jaderberg discloses An object recognition method for a deformed image, comprising: inputting an image into a preset localization network to obtain a plurality of localization parameters for the image, wherein the preset localization network comprises a preset number 
	Jaderburg as cited in the citation “The localisation network function 110 can take any appropriate form, e.g., a fully-connected network or a convolutional network” teaches the localization network can be a convolutional network, but does not explicitly provide the details of the convolutional network such convolutional layer(s) and fully connected layer. However, examiner here asserts that as well known a typical CNN includes at least one convolution layer and a fully connected layer, and further adding that since it being a convolution network the preset convolution layer(s) is very apparent to be present and further asserts that using multiple convolution layers in the network is also very well known (OFFICIAL NTOICE TAKEN). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use preset number of multiple convolution layers in the invention of Jaderberg. A person having ordinary skill in the art would have been motivated to use a preset number of multiple convolution layers in the invention of Jaderberg, in order to achieve the desired output accuracy/depth.

Jaderburg further discloses “performing a spatial transformation on the image based on the plurality of localization parameters to obtain a corrected image” (col. 3, line 42 to col. 5, line 17; col. 4, lines 30-35 - The spatial transformer module 108 then samples from the input feature map 106 in accordance with the spatial transformation parameters to generate the transformed feature map 112. Applying a spatial transformation to an input feature map is described in more detail below with reference to FIGS. 2 and 3); and 
Jaderburg further discloses “inputting the corrected image into a preset recognition network to obtain an object classification result for the image” (col. 4, lines 56-60 – the spatial transformer module provides the transformed feature map as input to another component in the image processing neural network system (step 206), e.g., to a neural network layer or to another spatial transformer; col. 2, lines 23-29 – Jaderberg further teaches that spatial transformer as described can be part of neural network system that is configured to output object classification for the image).

	Regarding claim 2, Jaderburg discloses the method according to claim 1, wherein inputting the image into the preset localization network to obtain the plurality of localization parameters for the image, comprises: performing a feature extraction on the image using the preset number convolutional layers to generate the feature map containing the image features of the image (see claim 1 rejection citations and arguments regarding convolutional layers); and regressing the image features in the feature map of the image using a fully connected layer in the preset localization network, to obtain the plurality of localization parameters for the image; wherein the localization parameters are coordinates of pixels in the image, wherein image features of said pixels match with image features of a preset number of reference points in the corrected image (col. 5, lines 29-56 – the reference points/particular location are with respect to the sample grid points; further see arguments in rejection of claim 1 

	Regarding claim 3, Jaderburg discloses The method according to claim 2, wherein performing the spatial transformation on the image based on the plurality of localization parameters to obtain the corrected image, comprises: determining a spatial transformation relationship for the reference points from the image to the corrected image, based on the localization parameters corresponding to the preset number of reference points and coordinates of the preset number of reference points in the corrected image; and obtaining respective coordinates in the corrected image for all pixels of the image based on the spatial transformation relationship to obtain the corrected image (col. 5, lines 5-56).

	Regarding claim 4, Jaderberg discloses The method according to claim 3, wherein determining the spatial transformation relationship for the reference points from the image to the corrected image, based on the localization parameters corresponding to the preset number of reference points and the coordinates of the preset number of reference points in the corrected image, comprises: obtaining transformation parameters required by a preset transformation algorithm for transforming the coordinates of the reference points in the image into the coordinates of the reference points in the corrected image, based on the localization parameters corresponding to the preset number of reference points and the coordinates of the preset number of reference points in the corrected image, wherein the preset transformation algorithm comprises one of an affine transformation algorithm, a perspective transformation algorithm or a thin plate spline transformation algorithm; and wherein obtaining the respective coordinates in the corrected image for all pixels of the image based on the spatial transformation relationship to obtain the corrected image, comprises: calculating, from 

	Regarding claim 11, claim 11 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 1 (see col. 2, lines 5-10 – electronic device such as computer where memory and processor which are inherent components of computer).

	Regarding claim 12, claim 12 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 2.

Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 3.

Regarding claim 14, claim 14 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 4.

	Regarding claim 16, claim 16 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 1 (see col. 2, lines 5-10 – electronic device such as computer where memory and processor which are inherent components of computer).

Regarding claim 17, claim 17 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 2.



Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 4.

5.	Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaderberg et al., U.S. Patent No. 10,032,089 B1, further in view of Szegedy et al., 2014, “Going deeper with convolutions” (pp. 1-12).
	Regarding claim 5, claim 5 includes “The method according to claim 1, wherein inputting the corrected image into the preset recognition network to obtain the object classification result for the image, comprises: performing feature extraction on the corrected image using convolutional layers in the preset recognition network to generate a feature map containing image features of the corrected image; and classifying the image features in the feature map of the corrected image using a fully connected layer in the preset recognition network to obtain the object classification result for the image.” (see the citations made in the rejection of claim 1 - col. 4, lines 56-60 – the spatial transformer module provides the transformed feature map as input to another component in the image processing neural network system (step 206), e.g., to a neural network layer or to another spatial transformer; col. 2, lines 13-29 – Jaderberg further teaches that spatial transformer as described can be part of neural network system that is configured to output object classification for the image – “The image processing neural network system can be configured to generate any kind of neural network output for the one or more images. For example, the image processing neural network system can be configured to classify input images as including images of objects from one or more object categories, i.e., to generate a neural network output for an input image that includes a respective score 

Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim citations made in the rejection of claim 5.

.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 12, 2021